UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7737


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT GENARD BYRD, a/k/a Stank,

                Defendant – Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-01042-TLW-2)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kathy Price Elmore, ORR ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.    Carrie Ann Fisher, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert     Genard     Byrd   seeks     to   appeal    the   district

court’s amended judgment granting the Government’s Fed. R. Crim.

P. 35(b) motion and reducing Byrd’s sentence from 192 months to

132 months in prison. *     Byrd’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting there

are no meritorious issues for appeal, but questioning whether

the district court abused its discretion in not reducing Byrd’s

sentence further.      Byrd was informed of his right to file a pro

se supplemental brief, but has not done so.                     The Government

declined to file a responsive brief.

           We lack the authority to review a district court’s

decision   concerning     Rule    35(b)     motions    unless    the   ultimate

sentence was imposed in violation of the law.              United States v.

Hartwell, 448 F.3d 707, 712–14 (4th Cir. 2006); United States v.

Pridgen, 64 F.3d 147, 148–50 (4th Cir. 1995); see 18 U.S.C.

§ 3742 (2006).       We conclude that the sentence Byrd received was

not   imposed   in    violation    of   the     law.    Thus,    we    lack   the

authority to review the district court’s amended judgment.




      *
       Byrd was originally sentenced to 300 months’ imprisonment.
Pursuant to the amendment to the Guidelines for crack cocaine
offenses, Byrd’s sentence was later reduced to 192 months’
imprisonment.



                                        2
            Because Byrd asserts no ground upon which this court

may review the district court’s Rule 35 determination, nor has

our independent review of the record, in accordance with Anders,

revealed any such ground, we dismiss Byrd’s appeal.                          This court

requires that counsel inform Byrd, in writing, of his right to

petition    the   Supreme    Court   of       the    United     States      for   further

review. If Byrd requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Byrd.      We dispense with oral argument because the facts and

legal    contentions   are    adequately            presented    in   the     materials

before   the   court   and    argument        would     not     aid   the    decisional

process.

                                                                              DISMISSED




                                          3